

116 HR 3217 IH: Budgeting for Disasters Act
U.S. House of Representatives
2019-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3217IN THE HOUSE OF REPRESENTATIVESJune 11, 2019Mr. Walker introduced the following bill; which was referred to the Committee on the Budget, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require Congress to budget in advance for disasters and for other purposes.
	
 1.Short titleThis Act may be cited as the Budgeting for Disasters Act. 2.Termination of exemptions from the annual budget capsSubparagraphs (D) and (F) of section 251(b)(2) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)) shall not apply with respect to fiscal year 2020, or any fiscal year thereafter.
		3.Emergency spending point of order
 (a)In generalSection 314(e)(2) of the Congressional Budget Act of 1974 (2 U.S.C. 645(e)(2)) is amended by striking three-fifths each place it appears and inserting two-thirds.
 (b)Effective dateThe amendments made by subsection (a) shall— (1)take effect on the date of enactment of this Act; and
 (2)apply with respect to fiscal year 2020, and each fiscal year thereafter. 4.GAO review of emergency spending (a)In generalNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall submit to Congress a report that—
 (1)reviews amounts appropriated for each of fiscal years 2009 through 2018 that were— (A)designated as being for an emergency requirement;
 (B)designated as being for disaster relief; or (C)made available to provide assistance under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.);
 (2)identifies and reviews amounts appropriated for any of fiscal years 2009 through 2018 that were designated as being for an emergency requirement and designated as being for disaster relief; and
 (3)provides recommendations to— (A)clarify the definition of emergency requirements for purposes of appropriated amounts being designated as being for an emergency requirement;
 (B)implement an appropriate time limit for recipients to spend appropriated amounts that are designated as being for an emergency requirement;
 (C)improve cost-sharing relating to major disasters and emergencies among Federal, State, and local governments; and
 (D)improve forecasting and budgeting for appropriations for emergency requirements and disaster relief.
 (b)DefinitionsIn this section— (1)the term emergency means an emergency declared by the President under section 501 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191);
 (2)the term designated as being for an emergency requirement, with respect to amounts appropriated, means that the amounts are designated as an emergency requirement pursuant to—
 (A)section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(A)(i)); or
 (B)a provision of a concurrent resolution on the budget; (3)the term designated as being for disaster relief, with respect to amounts appropriated, means that the amounts are designated as being for disaster relief pursuant to section 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(D)); and
 (4)the term major disaster means a major disaster declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170).
				